Internet governance: the next steps (short presentation)
The next item is the report by Francisco Sosa Wagner, on behalf of the Committee on Industry, Research and Energy, on Internet governance: the next steps -.
Madam President, the report that I, working closely with the shadow rapporteurs, have had the honour of drawing up is concerned with defining the Internet as global public property that must be managed according to the general public interest.
Based on a public-private model, we must prevent it from being controlled by a single entity or group of entities, and halt any attempt by state or supranational authorities to control the flow of information to the network.
A fundamental concern in this report was the position of the Internet Corporation for Assigned Names and Numbers (ICANN) in the global governance of the Internet. As it is a private institution, subject to US law, we have highlighted its unusual nature, given its delicate task, and although we advocate maintaining it because it has been effective in general terms, we propose a reform that will enable the European institutions to play a greater role in its governing bodies.
The Internet is, above all, an essential tool for exercising fundamental freedoms and for the public to enjoy genuine democracy. There must, therefore, be significant guarantees to protect against new forms of surveillance, control and censorship by public or private players, so that freedom of access to the Internet and the protection of privacy are real rather than ineffective. In particular, governments are asked to refrain from limiting Internet access through censorship, blocks, filtering or other means, and from engaging private entities to do these things.
Any restrictions deemed essential, for example those to protect minors, must be limited to what is strictly necessary in a democratic society. They need to be founded on law and to respect the principle of proportionality, as set out by the Court of Justice of the European Union and the Court of Human Rights.
All Europeans must be given access to the Internet effectively and, above all, a particular effort must be made without discriminating in relation to those who live in rural areas, in line with the Digital Agenda adopted by Parliament.
We maintain that it is very important for Europe's voice to be united and strong in the governance of the Internet, both in ICANN and on other international stages, especially in the Internet Governance Forum, as it is a powerful tool for dialogue between governments, civil society and the private sector. The next session of this Forum is to be held in September in Vilnius, and its importance did not go unnoticed when we were drawing up this report. We therefore strongly supported it while proposing a few corrections to the way that it operates.
On these stages it is very important that the European Union's principles as expressed in Article 2 of the Treaty are defended, especially in our relations with countries whose values might be different to European values.
Respected colleagues, the Internet is the great sea: the ocean that must unite Europeans in freedom.
I would like to conclude by expressing my thanks to my fellow Members who have worked with me on drawing up this report, as well as the Commission staff, who have given me an invaluable amount of help. Thank you very much for listening at this time of night.
(DE) Madam President, the importance of the Internet - and this links seamlessly with the previous topic - has increased considerably over the last 20 years. Entire sectors have come into being, business models depend on the uninterrupted use of the Internet and now we are linking education to it. The Internet provides a substitute for social encounters. However, we also have a very different form of private communication, and it now has an infrastructure that resembles that of general public services. We therefore also need some sort of voice when it comes to decisions regarding the further development of the Internet.
However, we always have to say that, firstly, the freedom of the Internet will naturally be abused and, secondly, it also has a value in itself that we must retain and we cannot allow something online that is prohibited offline. However, this self-regulation is not working in the way that we would like it to. Therefore, freedom on the one hand and data protection and privacy on the other are not opposing aims, but belong together in a single concept.
I would therefore like to urge the Commission to also be involved in this consultation and further development of the Internet.
(CS) The Internet has so far been managed without government involvement. From a security perspective, self-regulation is no longer acceptable. Cyberterrorism or the one-sided influence of states such as China and its secret services are matters of great urgency. The US Government currently has influence over key decisions concerning the Internet, since the main organisation is subject to Californian laws, and that may not be advantageous for the European Union in the future. I support the Commission, which wants to reform the internal structures of the Internet management bodies towards greater transparency and responsibility. Incorporating the administration of the Internet into a UN agency would not be a good solution in my opinion, as it would offer little flexibility. We need an effective mechanism for appealing against any key decision made by the organisation to date, for example in the form of arbitration. We also need to increase democratic representation. User or consumer organisations and associations of Internet businesses do not currently have sufficient space to express their views. I trust that the European Commission will take all of this into account.
(RO) We have reached the point where citizens and organisations cannot do without using the Internet. Since the Internet facilitates our access to a wide range of services and facilities, it can be regarded as a global public good which everyone must have unconditional access to.
I support our use of specific European funding programmes to facilitate access to this service and develop its communications infrastructure in every region in Europe, especially in rural areas and in developing Member States. This will enable us to successfully narrow the digital, social and cultural disparities in Europe, compared to the rest of the world.
At the same time, the European Union must ensure that the presence and security of its own Internet infrastructure are well protected against any kind of cyber attacks. I believe that the efforts made in this direction must be identified and backed up with other protection measures and good practices adopted by the international community.
(PL) I would like to offer my congratulations on this report.
The digital agenda is, of course, a crucial matter, which will result in every European being able to have access to broadband Internet within the next few years. In addition, we are, indeed, dealing here with a classic question of recognition. Participation in the Internet Corporation for Assigned Names and Numbers must be based on partnership. I think, therefore, that this reform should make the European Union a full partner with the ability to influence the function of ICANN.
Of course, freedom in the Internet and fundamental rights are key principles. However, let us remember the most important things, chiefly associated with the protection of minors. The question of Internet gambling, which is being discussed in parallel, is also an important factor. There will also be many questions over what kinds of data can be filtered, taking account, of course, of fundamental rights and what the governments of Member States will want to monitor on their own. However, the most important thing is that the European Union will really be recognised in ICANN and be able to contribute, as a partner, to the principles which guide that organisation.
(SK) The Internet is beyond doubt a vast information source - a sea or even an ocean of information. However, we must also consider the value of this information, because some of it is misleading and false, misinforming rather than informing people.
The Internet also brings pornography and online gambling into our homes and into children's rooms. In my opinion, this is a problem we should tackle at the same time as opening up the Internet market. We must also take note of the consequences of openness, and take note of whether parents or families are able to defend themselves against all of this information and all of these things which the Internet brings.
In my opinion, Internet openness must go hand in hand with responsibility, including the responsibility of the institutions which provide these opportunities.
(RO) The European Parliament suggests that the Commission create the chance for European civil society to have proper representation at international forums on Internet governance and in organisations and consortia promoting Internet standardisation.
The important priorities for the European Union are to protect the Internet infrastructure and ensure its resistance to cyber attacks, as well as protect data and privacy. The Commission and Member States must increase their efforts to safeguard the security of cyberspace in the European Union and to take part in international cooperation in the area.
I believe that additional measures are required to reach a better understanding and awareness of the jurisdiction governing computer crime and cloud computing on a standard basis and to set out clear obligations and responsibilities for the parties involved.
I must stress the importance of electronic services, especially digital signatures, and of the need to create a public key infrastructure at pan-European level, thereby ensuring cross-border interoperability for digital signatures and enhancing Internet security.
I wish to end by highlighting that in order to increase consumer confidence in access to information and services available via the Internet, it is becoming increasingly necessary to issue security certification for websites.
Vice-President of the Commission. - Madam President, the active interest of the European Parliament in the important area of internet governance has helped to consolidate and underpin the position of the European Union.
In recent years the public policy dimension of internet governance has become more visible and more important as internet use has grown and its governance has taken on wider implications. The rapporteur Mr Sosa Wagner - and I pay tribute to him - and his colleagues are to be congratulated for addressing the relevant public policy issues in the report.
Parliament and the Commission share many similar ideas and goals in this respect. You will have noticed that, when I presented the digital agenda for Europe to you, many of the issues raised in this report are reflected in its actions. The principle that I would like to highlight is the need to ensure that European values, as you have underlined, are enshrined in the global debate. We must ensure that the interests and rights of EU citizens and enterprises are taken into account in the international debate in managing this global resource.
We will be interacting with some of the global internet governance stakeholders at the next meeting of the Internet Corporation for Assigned Names and Numbers (ICANN) later this month in Brussels. Another major event this year which has already been touched upon will certainly be the Internet Governance Forum in Vilnius in September. I warmly welcome the European Parliament's intention to participate again this year with a strong delegation. Of course I am aware that you, as the Presidency, will decide who is in that delegation but I sincerely hope that we will be privileged to have Mr Sosa Wagner and his ideas in that delegation. Your active involvement in this forum over the last four years has indeed promoted European values and I can only thank you as Members of Parliament for this, as well as for the excellent cooperation between our institutions. I hope we can continue to work in this spirit in the area of internet governance.
What I would like to underline, with reference to the remark that your rapporteur, Mr Sosa Wagner, made - and this is a very emotive question - is that we are responsible for the protection of minors from abuse over the internet and that we have to combine our efforts to be successful. This is not easy, not because we are not aware of the need to tackle this problem but because those who are involved in this process are people who will use every means they can. You can be absolutely sure of this. If you read the key action plans, you will see that they talk about safety, protection, security and trust. Key Action 6, for example, is worded already but there are a number of other key actions that are very relevant to the problems you have mentioned.
I could not agree more with those who were saying that the role of the EU in ICANN cannot be underestimated. We should take our responsibility and fulfil our important role. Of course with such a huge challenge as that presented by the internet there is also a downside, and we should do our utmost to tackle the problems involved in that downside. In any case we can do more together than each on his own.
The debate is closed.
The vote will take place tomorrow (Tuesday 15 June 2010).
Our thanks to all the interpreters and staff.
Written statements (Rule 149)
I would like to mention an amendment which I tabled in the Committee on the Internal Market and Consumer Protection regarding the need to facilitate access to and support the development of the Internet in new Member States, particularly in rural areas. European villages, especially those in the eastern part of the EU, must not be excluded from the discussions on the next steps in Internet governance. In 2009 the rate of Internet access among households was 38% in Romania, the second lowest in Europe after Bulgaria. I therefore welcome European financial support which will enable Romania to guarantee every household Internet access. I must emphasise that this investment will make a significant contribution to modernising Romanian villages and to the economic development of rural areas.